Name: 91/14/EEC: Commission Decision of 17 December 1990 authorizing the United Kingdom to extend Intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: 1991-01-11

 Avis juridique important|31991D001491/14/EEC: Commission Decision of 17 December 1990 authorizing the United Kingdom to extend Intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (only the English text is authentic) Official Journal L 008 , 11/01/1991 P. 0027 - 0027COMMISSION DECISION of 17 December 1990 authorizing the United Kingdom to extend Intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (91/14/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of EEC Treaty (1), and in particular Articles 1, 2 and 5 thereof; Whereas the Commission, by Decision 80/776/EEC(2), as amended by Decision 80/920/EEC(3), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within CN code ex 0803 00 10 originating in certain third countries other than ACP States and put into free circulation in the other Member States; Whereas the Commission, by Decision 90/4/EEC (4) extended the above mentioned surveillance to 31 December 1990; whereas the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1991; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries in order to fulfil the requirements of Protocol 4 to the LomÃ © Convention; Whereas in these circumstances, authorization should be given to the United Kingdom to extend the intra-Community surveillance of imports of the products in question with regard to the third countries listed in the Annex to this Decision, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision 80/776/EEC is hereby extended to 31 December 1991 with regard to the intra-Community imports of fresh bananas originating in the third countries listed in the Annex. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 17 December 1990. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 224, 27. 8. 1980, p. 15. (3) OJ No L 261, 4. 10. 1980, p. 19. (4) OJ No L 2, 5. 1. 1990, p. 30. ANNEX Third countries of origin referred to in Article 1 Bolivia, Canada, Colombia, Costa Rica, Cuba, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, the Philippines, Venezuela, the United States of America